Citation Nr: 1631420	
Decision Date: 08/08/16    Archive Date: 08/12/16

DOCKET NO.  13-03 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss.

2. Whether new and material evidence has been received to reopen a claim of service connection for a low back disability.

3. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

P. Gibbs, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from August 1962 to August 1984.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the St. Petersburg Florida Department of Veterans Affairs (VA) Regional Office which reopened and denied a claim of service connection for bilateral hearing loss, declined to reopen a claim of service connection for a low back disability, and denied service connection for tinnitus.   At his request the Veteran was scheduled for a Travel Board hearing in June 2016; he failed (without giving cause) to report for such hearing, and his hearing request is deemed withdrawn.

Although the rating decision on appeal reopened the claim of service connection for bilateral hearing loss (and denied it on the merits), the question of whether new and material evidence has been received to reopen the claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  The claim is characterized accordingly.

The issues of service connection for tinnitus and for hearing loss and a low back disability (on de novo review) are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran is action on his part is required.


FINDINGS OF FACT

1. An unappealed July 1985 rating decision denied the Veteran service connection for bilateral hearing loss based essentially on a finding that such disability was not shown.
 
2. Evidence received since the July 1985 decision shows that the Veteran has a bilateral hearing loss disability; relates to an unestablished fact necessary to substantiate the underlying claim of service connection for bilateral hearing loss; and raises a reasonable possibility of substantiating such claim.

3. An unappealed July 1985 rating decision denied the Veteran service connection for a low back disability based essentially on a finding such disability was not shown.
 
4. Evidence received since the July 1985 rating decision shows that the Veteran has a low back disability; relates to an unestablished fact necessary to substantiate the underlying claim of service connection for a low back disability; and raises a reasonable possibility of substantiating such claim.


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of service connection for bilateral hearing loss may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  New and material evidence has been received, and the claim of service connection for a low back disability may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits, and applies to the instant claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Inasmuch as this decision grants that portion of the appeal that is addressed on the merits (reopens the claims of service connection for a bilateral hearing loss disability and for a low back disability) and remands the matters, there is no reason to belabor the impact of the VCAA on the matter; any notice or duty to assist omission is harmless.

Legal Criteria, Factual Background, and Analysis

Generally, when a claim is disallowed, it may not be thereafter be considered and allowed on the same factual basis.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).

The United States Court of Appeals for Veterans Claims (Court) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  The Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

To substantiate a claim of service connection, there must be evidence of: a current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49,

A July 1985 rating decision denied the Veteran service connection for a low back disability and for bilateral hearing loss based essentially on findings that such disabilities were not shown.  He was notified of the decision, and did not appeal it or submit new and material evidence in the following year; therefore, it is final based on the evidence then of record.  38 U.S.C.A. § 7105.  

Notably, the Veteran's service treatment records are unavailable, and have been certified to be irretrievably lost.  Under these circumstances VA has a well-recognized heightened duty to assist the Veteran.

Hearing Loss

The pertinent evidence of record at the time of the July 1985 rating decision consisted essentially of  service personnel records which show that the Veteran was a jet engine mechanic in service, and the report of a January 1985 VA examination which did not find a hearing loss disability as defined in 38 C.F.R. § 3.385  (audiometry showed normal hearing acuity).  

Because service connection for hearing loss was previously denied on the basis that such disability was not shown, for new evidence to be material, it would have to tend to show that the Veteran now has a hearing loss disability (which may be related to service).  Evidence received since the July 1985 decision includes the report of a July 2010 VA examination, when audiometry found the Veteran has a hearing loss disability of each ear (both by puretone threshold and speech discrimination testing).  Such evidence was not previously of record, and is obviously new.  As it shows a hearing loss disability, a threshold requirement for establishing service connection, it pertains to an unestablished fact necessary to substantiate the claim, and is material.  Considered with evidence previously in the record and in light of the low threshold standard for reopening endorsed by the Court in Shade, it raises a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that new and material evidence has been received, and that the claim of service connection for bilateral hearing loss may be reopened.

Low Back Disability

The pertinent evidence of record at the time of the July 1985 rating decision consisted essentially of the report of a January 1985 VA examination, when a low back disability was not diagnosed (although findings appeared to reflect range of motion limitations).  

Because service connection for a low back disability was previously denied on the basis that such disability was not shown, for new evidence to be material in this matter it would have to tend to show that the Veteran has a low back disability (that may be related to his service).  Evidence received since the July 1985 rating decision includes records of treatment for low back complaints (beginning in 1985, and noting a history of a back injury in service); a statement expressing the author's knowledge of the Veteran being in a 1964 (during service) accident and having related back complaints; and references (in a 2009 VA treatment record and in the Veteran's notice of disagreement) to an on-the-job injury, when Workman's compensation or additional compensation was denied because the Veteran had pre-existing back disability.  Because it was not previously of record, this evidence is clearly new.  As it reflects that the Veteran now has a low back disability, it pertains to an unestablished fact necessary to substantiate the claim, and is material.  As it includes evidence that the current disability may be related to service, and considering the evidence previously in the record and the low threshold for reopening endorsed by the Court in Shade, the new evidence raises a reasonable possibility for substantiating the claim.  Accordingly, the Board finds that new and material evidence has been received, and that the claim of service connection for a low back disability may be reopened.
De novo consideration of the claims is discussed in the remand below.


ORDER

The appeal to reopen a claim of service connection for bilateral hearing loss is granted.

The appeal to reopen a claim of service connection for a low back disability is granted.


REMAND

The Board finds that further development of the record is necessary to satisfy VA's duty to assist in the development of facts pertinent to the claim, particularly in light of the heightened duty to assist in this case resulting from the loss of the Veteran's STRs.  38 C.F.R. § 3.159.

Regarding the claims of service connection for hearing loss and tinnitus, the record shows that the Veteran's service occupations included jet engine repair and helicopter crewman (both known to involve substantial exposure to hazardous levels of noise).  Service connection for hearing loss has now been denied based on a VA audiologist's opinion that the Veteran's current hearing loss is not related to noise trauma in service because (citing to an Institute of Medicine report) hearing loss due to noise trauma appears soon after the exposure to noise.  However, it is now well-established by caselaw (see Hensley v. Brown, 5 Vet. App. 155, 159 (1993)) that hearing loss need not be shown in service (or as here soon thereafter) to be found service-connected.  Accordingly, that opinion is inadequate for rating purposes.  Service connection for tinnitus was denied based on the VA examiner's opinion that the tinnitus is unrelated to service because it is likely related to (nonservice-connected) hearing loss.  That opinion is inadequate for rating purposes as it does not reflect consideration of the Veteran's report (on that examination) that he had a 25+ year history of ringing in his ears, placing onset in service.  Notably, the Veteran's report does not appear to be contradicted by other evidence in the record.

Regarding the claim of service connection for a low back disability, and particularly because his STRs are unavailable, it is noteworthy that the Veteran filed a claim seeking service connection for such disability soon after separation from active service.  And while a low back disability was not diagnosed on January 1985 VA examination, it is noteworthy that the examination does not appear to have been specific to the back, and that the ranges of lumbar spine motion reported appear to suggest there were some limitations.  The earliest records of postservice treatment for the back refer to a history of a back injury in service, and a statement submitted supports that the Veteran was involved early in service in an automobile accident that resulted in injury to his back.  It may reasonably be conceded that during service the Veteran indeed sustained a back injury, the extent of which is unclear.  

The record includes reference to an on-the-job injury which generated a Workman's Compensation claim (reportedly was denied based on a finding that the Veteran's back disability pre-existed the injury).  The record includes a few sparse records of postservice treatment the Veteran received for his back (none pertaining to a Workman's compensation claim).  These records suggest that extensive additional records of postservice evaluations and treatment the Veteran received for his back are outstanding.  In light of the contentions made and the current state of the evidence outstanding records of all evaluations and treatment the Veteran received for his back since service are pertinent evidence that must be secured.  And an examination to secure a medical advisory opinion in this matter is also necessary. 

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to identify the providers of all evaluations and treatment he has received for his low back since his discharge from service, to include all evaluations and treatment he may have received in connection with a postservice low back injury or injuries, including an on-the-job injury that generated a Workman's compensation claim, and to provide the identifying information and authorizations necessary for VA to secure complete records from all sources available (to include all records pertaining to any postservice insurance/Workman's compensation claims, and any determinations made on such claims.

The AOJ should secure for association with the record complete records from all providers identified, to include all outstanding records of VA evaluations and treatment the Veteran has received for his back.. 

2.  Thereafter, the AOJ should arrange for the Veteran's record to be forwarded to an audiologist or otologist for review and an advisory medical opinion regarding the likely etiology of his bilateral hearing loss and tinnitus.  On review of the record (to include this remand) the consulting provider should provide an opinion that responds to the following:

(a)  What is the likely etiology for the Veteran's bilateral hearing loss?  Specifically, is it at least as likely as not (a 50% or better probability) that it is related to his acknowledged exposure to hazardous levels of noise in service (as a jet engine mechanic and helicopter crewman?  

(b)  What is the likely etiology for the Veteran's tinnitus?  Specifically, is it at least as likely as not (a 50% or better probability) that it had its onset in, or is otherwise related to, his  service, to include as due to exposure to noise therein?  

(c)  If the responses to the above indicate that the hearing loss and tinnitus are unrelated to service/noise trauma therein, please identify the etiology considered more likely.

The rationale provided for the opinions reflect recognition that the absence of hearing loss in service is not fatal to a claim of service connection for hearing loss and should acknowledge the Veteran's report that his tinnitus began in service and has persisted since.  

3. The AOJ should also arrange for the Veteran to be examined by an orthopedic spine surgeon/orthopedist to ascertain the nature and likely etiology of his current low back disability.  The Veteran's entire record (to include this remand and the background information cited above) must be reviewed by the examiner in conjunction with the examination, and any tests or studies deemed necessary for an accurate assessment should be completed.  Based on review of the record and interview and examination of the Veteran, the examiner must provide opinions that respond to the following:

 (a) Please identify (by diagnosis) each low back disability entity found.

 (b) Please identify the likely etiology for each low back disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or better probability) that such disability was incurred or aggravated during the Veteran's active service?

The examiner should note (and the rationale provided should address) that while STRs are unavailable, the record generally supports that the Veteran sustained a low back injury in early service; that he filed a claim seeking service connection for a low back disability soon after discharge from active duty; that postservice history fairly consistently refers to such injury; that while a January 1985 VA examination did not produce a diagnosis of a low back disability such examination appears less than specific for a low back disability (and findings noted at the time appear to reflect some range of motion limitations); and that reportedly a Workman's Compensation claim (record os which are being sought) was denied on the basis that the claimed back disability pre-existed the on-the-job injury (and allegedly had persisted since an injury in service);.  

3.  The AOJ should then review the record and readjudicate these claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


